                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


  SA MUSIC LLC, et al.,                                   Case No. 20-cv-02720-RS

         Plaintiffs,                                      STIPULATION OF DISMISSAL
                                                          WITH PREJUDICE; ORDER
  v.

  GOOGLE, LLC, et al.,

         Defendants.




                       STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs SA Music LLC, William Kolbert, as Trustee of the Harold Arlen Trust, Ray

Henderson Music Co., Inc., Four Jays Music Company, and Julia Riva (as to each, a “Plaintiff”

and, collectively, “Plaintiffs”) and Google LLC, by and through their respective counsel and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), L.R. 7-12, and L.R. 77-2, stipulate to

dismiss all of Plaintiffs’ claims against all parties named in the above-captioned action with

prejudice, each side to bear its own costs, attorneys’ fees, and expenses.

       All parties that have appeared in the above-captioned action have executed this stipulation.

 DATED: -XO\                               SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                                   By:      /s/
                                                   Matthew F. Schwartz * Pro Hac Vice
                                                   Brian S. Levenson * Pro Hac Vice
                                                   SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                                   Oren S. Giskan * Pro Hac Vice
                                                   GISKAN SOLOTAROFF & ANDERSON LLP
                                                   Allen Hyman (SBN 73371)
                                                   LAW OFFICES OF ALLEN HYMAN
                                    Attorneys for Plaintiffs

                                    MAYER BROWN LLP
                                    By:      /s/
                                           A. John P. Mancini * Pro Hac Vice
                                    Attorneys for Defendant Google LLC

                                    PERKOWSKI LEGAL
                                    By:      /s/
                                           Peter Perkowski
                                    Attorneys for Defendant Valleyarm Digital Limited

PURSUANT TO STIPULATION, IT IS SO ORDERED

        July 8, 2021
DATED: __________________________   _______________________________________
                                    The Hon. Richard Seeborg
                                    United States Chief District Judge
